Case 3:09-cr-30007-DWD Document 163 Filed 06/15/21 Page 1 of 5 Page ID #891




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    UNITED STATES OF AMERICA,                        )
                                                     )
           Plaintiff,                                )
                                                     )
    vs.                                              )    Case No. 3:09-cr-30007-DWD
                                                     )
    LARRY A. BECHEL,                                 )
                                                     )
           Defendant.                                )

                                  MEMORANDUM & ORDER

DUGAN, District Judge:

          Before the Court is Defendant Larry A. Bechel’s motion for compassionate release.

(Doc. 159) 1 Bechel is currently housed at the Medical Center for Federal Prisoners in

Springfield, Missouri (“MCFP-Springfield”). Find an inmate, Federal Bureau of Prisons

(“BOP”), https://www.bop.gov/inmateloc (last accessed June 15, 2021). The motion is

fully briefed and ripe for decision. (Docs. 159 & 162) For the following reasons, the motion

is due to be denied.

                                            BACKGROUND

          On July 2, 2010, Bechel pled guilty to Sexual Exploitation of a Minor and

Transportation of and Possession of Matter Containing a Depiction of a Minor Engaging

in Sexually Explicit Conduct. (Doc. 83 at 5) As part of his plea agreement, Bechel agreed

to waive “his right to contest any aspect of his conviction and sentence that could be

contested under Title 18 or Title 28.” (Doc. 83 at 11) On August 12, 2010, Bechel was


1
 All record citations refer to the document and page number as designated by the Court’s electronic filing
system.
Case 3:09-cr-30007-DWD Document 163 Filed 06/15/21 Page 2 of 5 Page ID #892




sentenced to a total term of imprisonment of 200 months, followed by a lifetime term of

supervised release. (Doc. 96 at 2–3) Bechel, who is 74 years old, reports the following

medical conditions: high blood pressure, coronary disease, gout, hypertension, chronic

kidney disease, cancer, and tingling in his toes. (Doc. 159 at 19) His medical records

indicate that he currently suffers from stage three chronic kidney disease, a very large

abdominal hernia, hyperlipidemia, gout, hypertension, coronary atherosclerosis, anemia,

hypothyroidism, vitamin D deficiency, and polyneuropathy. (Doc. 162-1 at 9, 12–14, 25–

29) On February 25, 2021, Bechel received his first dose of the COVID-19 Moderna

vaccine. (Doc. 162-1 at 38)

       MCFP-Springfield currently has no inmates or staff who have tested positive for

COVID-19. Coronavirus, BOP, https://www.bop.gov/coronavirus (last accessed June 15,

2021). While 20 inmates at MCFP-Springfield have died from COVID-19, 363 inmates and

250 staff members have recovered from the virus. Id. Of the 854 inmates housed at MCFP-

Springfield, MCFP Springfield, BOP, https://www.bop.gov/locations/institutions/spg/

(last accessed June 15, 2021), 472 have been fully vaccinated. COVID-19, BOP,

https://www.bop.gov/coronavirus (last accessed June 15, 2021). The Bureau of Prisons

has implemented a Modified Operations Plan to combat the spread of COVID-19 in all of

its         facilities.       BOP              Modified       Operations,         BOP,

https://www.bop.gov/coronavirus/covid19_status.jsp (last accessed June 15, 2021).

                              THE FIRST STEP ACT OF 2018

       Prior to the passage of the First Step Act, a defendant seeking compassionate

release first had to request it from the Director of the Bureau of Prisons. 18 U.S.C.

                                           2
Case 3:09-cr-30007-DWD Document 163 Filed 06/15/21 Page 3 of 5 Page ID #893




§ 3582(c)(1)(A) (2018). The First Step Act of 2018 modified that provision to allow

incarcerated defendants to seek compassionate release from a court on their own motion

after exhausting administrative rights to appeal a failure of the Bureau of Prisons to bring

a motion on their behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier. 2 The defendant bears the burden

of showing that he is entitled to relief under the First Step Act. United States v. Gold, 459

F. Supp. 3d 1117, 1119 (N.D. Ill. 2020).

          After such a motion is filed, either by the Director of the Bureau of Prisons or by

the defendant, the Court may reduce the term of imprisonment after considering the

factors set forth in § 3553(a) to the extent they are applicable, upon a finding that

“extraordinary and compelling reasons warrant such a reduction . . . and that such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” § 3582(c)(1)(A)(i). The Sentencing Commission’s policy statement

essentially restates § 3582(c)(1)(A), but the Application Notes to the policy statement

suggest specific circumstances under which extraordinary and compelling reasons exist

for reducing a sentence: (A) the medical condition of the defendant; (B) the age of the

defendant, and (C) family circumstances. Application Notes, U.S.S.G. § 1B1.13. A fourth

category, “(D) Other Reasons,” states: “As determined by the Director of the Bureau of

Prisons, there exists in the defendant’s case an extraordinary and compelling reason other

than, or in combination with, the reasons described in subdivisions (A) through (C).” Id.




2   The United States does not contend that Smith failed to exhaust his administrative remedies.

                                                      3
Case 3:09-cr-30007-DWD Document 163 Filed 06/15/21 Page 4 of 5 Page ID #894




Additionally, the policy statement requires the defendant not be “a danger to the safety

of any other person or to the community” pursuant to 18 U.S.C. § 3142(g). U.S.S.G.

§ 1B1.13.

                                         DISCUSSION

          Bechel argues that his age, medical conditions, and the COVID-19 pandemic

constitute extraordinary and compelling reasons for sentence modification under 18

U.S.C. § 3582(c)(1)(A). (Doc. 159 at 1–2 & 7) According to the Centers for Disease Control

(“CDC”), Bechel’s chronic kidney disease, hypertension, and coronary atherosclerosis

make him more likely to get severely ill from COVID-19. See People with Certain Medical

Conditions,        CDC,        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last accessed June 15, 2021). His age

also places him at an increased risk of getting severely ill from COVID-19. Id.

          However, Bechel’s medical records indicate that he received the first dose of his

COVID-19 vaccine on February 25, 2021, and he presumably received his second dose

after the United States filed his medical records on March 9, 2021. According to the CDC,

“COVID-19 vaccines are effective at preventing COVID-19 disease, especially severe

illness      and     death.”     When     You’ve     Been    Fully    Vaccinated,    CDC,

https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated.html              (last

accessed June 15, 2021). Further, there are no active cases of COVID-19 at MCFP-

Springfield, and over half of the inmates have been fully vaccinated. Under these facts,

the Court does not find that Bechel’s medical conditions and age constitute extraordinary




                                              4
Case 3:09-cr-30007-DWD Document 163 Filed 06/15/21 Page 5 of 5 Page ID #895




and compelling reasons for sentence modification. 3 See United States v. Ballard, No. 4:16-

cr-40051-SLD-2, 2021 WL 2345007, at *2–3 (C.D. Ill. June 8, 2021) (denying motion for

compassionate release for defendant with high-risk medical conditions because she was

fully vaccinated and at a facility with no active COVID-19 cases and a high overall

vaccination rate).

                                             CONCLUSION

        For these reasons, it is ORDERED that Bechel’s motion for compassionate release

(Doc. 159) is DENIED.

        SO ORDERED.

        Dated: June 15, 2021
                                                                  ______________________________
                                                                  DAVID W. DUGAN
                                                                  United States District Judge




3
  The United States also argues that Bechel’s plea agreement included a waiver of his right to seek relief
under 18 U.S.C. § 3582(c)(1)(A). However, the Court assumes without deciding that Bechel has not waived
his right to seek a sentence modification under § 3582(c)(1)(A). The Seventh Circuit has held that a waiver
barring a defendant from seeking modification of any aspect of his sentence applied “to his right to seek
compassionate release under 18 U.S.C. § 3582(c)(1)(A)” when the waiver was made after the First Step Act
was passed. United States v. Bridgewater, 995 F.3d 591, 595 (7th Cir. 2021). A decision by Chief Judge
Rosenstengel of this Court found that a similar waiver did not apply to a defendant’s rights under the First
Step Act when the waiver was made before the First Step Act was passed in 2018. United States v. Glasper,
No. 3:11-cr-30053-NJR, 2020 WL 6363703, at *2–3 (S.D. Ill. Oct. 29, 2020). As with the defendant in Glasper,
Bechel signed his plea agreement with its waiver before 2018. However, with an appeal pending in Glasper,
see Bridgewater, 995 F.3d at 595 n.2, the Court sees no need to decide this question today.

                                                     5
